Hernandez v Rainbow Tr. Inc. (2015 NY Slip Op 09195)





Hernandez v Rainbow Tr. Inc.


2015 NY Slip Op 09195


Decided on December 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2015

Tom, J.P., Sweeny, Renwick, Manzanet-Daniels, JJ.


16385 156852/12

[*1] Ronald Hernandez, Plaintiff-Respondent,
vRainbow Transit Inc., et al., Defendants-Appellants.

An appeal having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Arlene P. Bluth, J.), entered on or about September 18, 2014,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated November 16, 2015,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: DECEMBER 15, 2015
CLERK